PER CURIAM.
Order appealed from modified, by adding to the second condition therein contained the following: “Also what signals and what rules the defendant was negligent in failing to provide to indicate to its_ employees, operating trains and locomotives entering or passing into the yard described in the complaint, and standing or moving about therein, whether the tracks were clear or obstructed, or to what point or points in said yard they should proceed”— and by striking out from the third condition the words, “as to the location of locomotives, trains, and tracks,” and also by changing the words “five days” to “twenty days,” and inserting, after the words “the order,” the words “as modified by the Appellate Division”; and the order, as so modified, is affirmed, without costs of this appeal to either party.